Title: To James Madison from James Wilkinson, 9 October 1811
From: Wilkinson, James
To: Madison, James


SirFrederick Town Maryland October ⟨9⟩th. 1811
When I agreed to waive all exception to the Jurisdiction of a Military Tribunal, and submit to a rigorous Scrutiny of my Conduct for more than twenty years past, I did hope, & I am sure it was your intention, Sir, that the proceedings against me should not only be free & unbiased, but that there should not be even cause for Suspicion, that the Government felt any Interest whatever in depriving me of the benefit, of a fair & impartial decision of the Court to whom my case had been referred.
This impression, combined to my sense of the Justice & Integrity of your Character, has encouraged me respectfully to represent to you, Sir, that the Conduct of the Accountant of the War Department, (who has been attending here as it would seem, from his own declarations, in the Double Capacity of a Witness for the prosecution & paymaster to the officers of the Court) has been all along designed to excite & to rivet the most injurious prejudices against me, with a view if possible to influence the impending trial.

Not satisfied with reviling me in the Taverns & on the streets of this Town in malignant & approbitious terms, Mr. Simmons had the presumption last Evening to make use of the high authority of your name in a manner calculated to impress a beleif, that his own unworthy & improper interference, is sanctioned by the predetermination of the President in my Case.
Convinced as I am that this course of proceedings on his part, is entirely without your Knowledge or approbation, and conceiving it to be no less indecent than it is unfair: The respect which I owe to you, as well as a sense of Justice to myself, seem to render it a Duty, that I should address you personally & directly on the subject; and that you may be particularly apprized of the Kind of language in which Mr. simmons indulges Himself, I beg permission to submit to your consideration the enclosed Statement of Lt. Leroy Opee an officer of Character & a Man of unblemished reputation.
You will I trust, sir, have the goodness to pardon me for suggesting to your reflection, that if Mr. simmons’ Deportment & conversations, would be highly improper & unbecoming in any private Individual, when appearing in the Capacity of a Witness, even in an Ordinary Criminal prosecution, this impropriety is extremely aggravated, by the remark which will naturally be made, that Mr. simmons is a public Officer of no inconsiderable responsibility, seeking to exert whatever Official influence he may Himself be supposed to possess, and pretending to call to his Aid the Authority of his Superiors, for the purpose of affecting the result of an Enquiry, in which my Life & Honor and every Interest & feeling dear to the Heart of Man are all staked upon the Issue. With perfect respect, I have the Honor to be sir Your very Humble & obedient Servant
Ja: Wilkinson
